Case 3:20-ap-03021-SHB              Doc 37 Filed 05/04/21 Entered 05/04/21 16:34:05          Desc
                                    Main Document    Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

In re:                                             :   Chapter 7
                                                   :
GARY W. WYATT,                                     :   Case No. 3:19-bk-32198
                                                   :
                          Debtor.                  :   Hon. Suzanne H. Bauknight, U.S.B.J.
                                                   :
CC FUNDING, A DIVISION OF CREDIT                   :
CASH NJ, LLC,                                      :
                                                   :
                          Plaintiff,               :
v.                                                 :
                                                       Adv. Pro. No.: 3:20-ap-3021-SHB
                                                   :
GARY W. WYATT,                                     :
                                                   :
                          Defendant.               :



                                       JOINT STATUS REPORT

         Comes now, Plaintiff, CC Funding, a division of Credit Cash NJ, LLC (“Plaintiff”), and

Defendant, Gary W. Wyatt (“Defendant”) (collectively, the “Parties”) and through their respective

counsel, hereby submit this joint status report and state as follows:

         1.        On April 12, 2021, the Parties reached a settlement. Accordingly, the Parties

canceled the mediation scheduled to take place on April 23, 2021.

         2.        The Defendant has agreed to pay Plaintiff a lump sum payment on or before June

14, 2021. Upon receipt of payment, the Plaintiff will file an agreed order of dismissal of this

adversary proceeding with prejudice, as allowed by the Court.

         3.        In the event Defendant does not pay or cause to be paid the lump sum payment by

June 14, 2021, the Parties will promptly notify the Court so that a new scheduling order can be

implemented.




4810-8701-5143.2
Case 3:20-ap-03021-SHB        Doc 37 Filed 05/04/21 Entered 05/04/21 16:34:05                Desc
                              Main Document    Page 2 of 3



       4.      The Parties have also agreed to suspend discovery and all deadlines pursuant to the

Scheduling Order through June 14, 2021.



Respectfully submitted this 4 th day of May, 2021.



/s/ Alexandra Dugan
Alexandra Dugan
Erin Malone-Smolla
BRADLEY ARANT BOULT CUMMINGS LLP
1600 Division Street, Suite 700
Nashville, Tennessee 37203
Phone: (615) 252-2307
Fax: (615) 252-6307
adugan@bradley.com

Attorneys for Plaintiff


/s/ John P. Newton (w/ permission)
John P. Newton
MAYER & NEWTON
1111 N. Northshore Drive, Suite S-570
Knoxville, TN 37919
P: (865) 588-5111
johnnewton@mayerandnewton.com

Attorneys for Debtor




                                                2
Case 3:20-ap-03021-SHB         Doc 37 Filed 05/04/21 Entered 05/04/21 16:34:05                Desc
                               Main Document    Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4 th day of May, 2021, I served a true and accurate copy of the
foregoing Joint Status Report through the Court’s Electronic Case Filing systems, except where as
indicated service was made through the United States Mail, First Class, postage prepaid, upon the
following:
John P. Newton                                                       served through ECF
MAYER & NEWTON
1111 N. Northshore Drive, Suite S-570
Knoxville, TN 37919
P: (865) 588-5111
johnnewton@mayerandnewton.com

Attorneys for Debtor

                                              /s/ Alexandra Dugan
                                              Alexandra Dugan




                                                 3
